DETAILED ACTION
Claims 1-2, 6-9, 13-16, and 20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph T. Van Leeuwen (Reg. No. 44383) on June 22, 2021.
The application has been amended as follows: 

2. (Currently Amended) The method of claim 1 wherein the authentication is performed before allowing the user access to data stored on the device.  

5. (Canceled)

determining in response to the user being locked out of the device due to one or more failed login attempts using a primary authentication challenge.  

8. (Currently Amended) An information handling system comprising: 
one or more processors; 
a memory coupled to at least one of the processors; 
a set of instructions stored in the memory and executed by at least one of the processors to perform actions comprising: 
select a plurality of content categories from a set of content categories, wherein one of the selected content categories is an image category and at least one of the selected content categories is a non-image category; Docket No. RPS920150216-US-NP Page 3 of 10Atty Ref. No. L503 14/971,524PATENT 
present, to a user of a device, a plurality of content items that are identified as being familiar to an actual user of the device and a plurality of comparable items that are identified as being unfamiliar to the actual user of the device, wherein each of the content items and each of the comparable items corresponds to the selected plurality of content categories; 
receive a plurality of responses at the device from the user after the presenting; and 
determine a number of correct responses from the plurality of responses, wherein an authentication of the user is based on the number of correct responses.  

12. (Canceled)
 
14. (Currently Amended) The information handling system of claim 8 wherein the actions further comprise: perform the actions to present, receive, and determine in response to the user being locked out of the device due to one or more failed login attempts using a primary authentication challenge.  

15. (Currently Amended) A computer program product comprising:






present, to a user of a device, a plurality of content items that are identified as being familiar to an actual user of the device and a plurality of comparable items that are identified as being unfamiliar to the actual user of the device, wherein each of the content items and each of the comparable items corresponds to the selected plurality of content categories;
receive a plurality of responses at the device from the user after the presenting; and
determine a number of correct responses from the plurality of responses, wherein an authentication of the user is based on the number of correct responses

19. (Canceled)
  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “select a plurality of content categories from a set of content categories, wherein one of the selected content categories is an image category and at least one of the selected content categories is a non-image category;Docket No. RPS920150216-US-NP Page 3 of 10Atty Ref. No. L503 14/971,524PATENTpresent, to a user of a device, a plurality of content items that are identified as being familiar to an actual user of the device and a plurality of comparable items that are identified as being unfamiliar to the actual user of the device, wherein each of the content items and each of the 
The following is considered to be the closest prior art of record:
Tamboly (US 2015/0178490) – teaches the user creating a visual password for later authentication. The user selects a theme/category and then selects a series of images from that particular theme/category. At a later time, the user can authenticate by selecting those same images from a set of images that also includes other unfamiliar images.
Pering (US 2004/0093527) – teaches using decoy photographs from a server.
Chadhury (US 8856541) – teaches allowing the user to perform an alternate authentication (such as by using a visual password) after the user has been locked out of an account after a number of failed login attempts.
Jansen (US 2004/0230843) – teaches using a visual password for authentication as well as locking a device after a predetermined number of consecutive authentication failures.
Juels (US 2002/0029341) – teaches using a visual password to access a resource or physical location.
Hondros (US 6263439) – teaches using a visual password or an audio password.

None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-2, 6-9, 13-16, and 20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on May 15, 2021 in combination with the above Examiner Amendments have overcome the previous prior art rejections as well as the previous 35 USC 112 rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498